      Case 4:19-cv-01824 Document 18 Filed on 08/12/20 in TXSD Page 1 of 6
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                               UNITED STATES DISTRICT COURT                                    August 12, 2020
                                  SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                      HOUSTON DIVISION

BRODERICK RENALOA FRENCH,                            §
                                                     §
        Petitioner,                                  §
VS.                                                  §   CIVIL ACTION NO. 4:19-CV-1824
                                                     §
LORIE DAVIS,                                         §
                                                     §
        Respondent.                                  §

                                   MEMORANDUM AND ORDER

        This case is before the Court on Petitioner Broderick Renaloa French’s petition for a writ of

habeas corpus, Respondent Lorie Davis’ motion for summary judgment, and French’s response to Davis’

motion. Having carefully considered the petition, the motion, the response, all the arguments and

authorities submitted by the parties, and the entire record, the Court is of the opinion that Respondent’s

motion should be granted, and French’s petition should be dismissed.

I.      Background

        French is an inmate in the custody of the Texas Department of Criminal Justice. He was

convicted by a jury of robbery causing bodily injury in the 176th District Court of Harris County, Texas.

The trial court sentenced French to a twenty-seven year term of imprisonment.

        French’s conviction was affirmed on June 30, 2015. French v. State, No. 01-14-00620-CR,

2015 WL 3981974 (Tex. App. – Houston [1st Dist.] 2015, pet. ref’d). The Texas Court of Criminal

Appeals (“TCCA”) refused French’s petition for discretionary review (“PDR) on December 16, 2015.

French v. State, No. PD-924-15 (Tex. Crim. App. 2015). French filed his federal petition for a writ of

habeas corpus on May 10, 2019. Doc. # 1 at 10. Respondent moved for summary judgment on

September 4, 2019, arguing that the petition is barred by the statute of limitations. French responded to

the motion on November 26, 2019.




                                                    1
      Case 4:19-cv-01824 Document 18 Filed on 08/12/20 in TXSD Page 2 of 6



II.      Analysis

         A.      Statute of Limitations

         Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a state prisoner has one

year in which to file a federal habeas corpus petition. Fierro v. Cockrell, 294 F.3d 674, 679 (5th Cir.

2002).   The statute of limitations for bringing a federal habeas petition challenging a state conviction

begins to run on “the date on which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

         In this case, the respondent argues that the statute of limitations began to run 90 days after the

TCCA denied French’s PDR, on March 15, 2016, when the time to petition the Supreme Court of the

United States for a writ of certiorari expired. That date would make French’s deadline for filing his

federal petition March 15, 2017, absent tolling.

         The statute of limitations is tolled during “[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinent . . . claim is pending . .

..” 28 U.S.C. ' 2244(d)(2). French filed his state application for a writ of habeas corpus on January 31,

2017. SHCR-02 at 16. The TCCA denied this application without a written order on February 20, 2019,

tolling the statute of limitations by 750 days and making French’s federal deadline April 5, 2019. French

filed a motion for reconsideration on March 2, 2019. The TCCA denied this motion on March 21, 2019,

tolling the limitations period by an additional 20 days and extending the deadline to April 25, 2019.

French filed his federal petition for a writ of habeas corpus on May 10, 2019. Doc. # 1 at 10. French’s

federal petition, filed 15 days after the expiration of the limitations period, thus appears to be barred by

the AEDPA statute of limitations.

         French does not dispute the sequence of events described above. Instead, he argues that, under

Texas law, the judgment of the Court of Appeals did not become final until that court issued its mandate



                                                      2
      Case 4:19-cv-01824 Document 18 Filed on 08/12/20 in TXSD Page 3 of 6



on September 18, 2018, giving him until September 19, 2019 to file his federal petition and making his

federal petition timely.

        French is correct that, under Texas law, the judgment of a Court of Appeals is not final until its

mandate issues. See Ex Parte Webb, 270 S.W.3d 108, 111 (Tex. Crim. App. 2008). The Fifth Circuit,

however, has held that federal, not state, law determine when the statute of limitations begins to run.

                 We find no reason to look to state law to determine when a state
                 conviction becomes final for the purposes of § 2244(d)(1)(A). The
                 language of § 2244(d)(1)(A) provides that a decision becomes final “by
                 the conclusion of direct review or the expiration of the time for seeking
                 such review.” We previously held that direct review includes a petition
                 for writ of certiorari to the Supreme Court. Therefore, the “conclusion
                 of direct review” is when the Supreme Court either rejects the petition
                 for certiorari or rules on its merits. If the conviction does not become
                 final by the conclusion of direct review, it becomes final by “the
                 expiration of the time for seeking such review.” We previously held that
                 this includes the ninety days allowed for a petition to the Supreme Court
                 following the entry of judgment by the state court of last resort.


                                                   ***


                 Because the decision became final when the time for seeking further
                 direct review expired, the issuance of the mandate by the state court of
                 appeals is of no consequence for the purposes of § 2244(d)(1)(A).




                                                     3
      Case 4:19-cv-01824 Document 18 Filed on 08/12/20 in TXSD Page 4 of 6



Roberts v. Cockrell, 319 F.3d 690, 694–95 (5th Cir. 2003)(footnotes omitted). Because the statute of

limitations began to run when the time to petition for certiorari expired, and not when the Court of

Appeals issued its mandate, French’s petition is time-barred.

        B.      Actual Innocence

        In his petition (but not his response to the summary judgment motion), French contends that he

is actually innocent of the crime for which he was convicted. While a claim of actual innocence does not

provide grounds for habeas corpus relief, see Herrera v Collins, 506 U.S. 390, 400 (1993), it may

excuse a time bar, see McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). French argues that the dates

listed in the probable cause affidavit used to obtain his arrest warrant cannot establish probable cause of

his guilt because he was incarcerated on those dates. He does not present as evidence the probable cause

affidavit, the arrest warrant, or any proof that he was incarcerated on the dates in question. “Absent

evidence in the record, a court cannot consider a habeas petitioner’s bald assertions on a critical issue in

his pro se petition, unsupported and unsupportable by anything else contained in the record, to be of

probative evidentiary value.” Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983). “The . . . presentation

of conclusory allegations unsupported by specifics is subject to summary dismissal. . ..” Blackledge v.

Allison, 431 U.S. 63, 74 (1977). Because French fails to present any evidence in support of is claim of

actual innocence, it cannot excuse the time bar.

        C.      Equitable Tolling

        The AEDPA statute of limitations is not jurisdictional and is subject to equitable tolling “in rare

and exceptional circumstances.” Davis v. Johnson, 158 F.3d 806, 810-11 (5th Cir. 1998). “Rare and

exceptional circumstances” exist when a petitioner is actively misled by the state or prevented in some

extraordinary way from asserting his rights. “But, a garden variety claim of excusable neglect by the

petitioner does not support equitable tolling.” Lookingbill v. Cockrell, 293 F.3d 256, 264 (5th Cir. 2002)

(internal quotation marks and citation omitted).




4/6
       Case 4:19-cv-01824 Document 18 Filed on 08/12/20 in TXSD Page 5 of 6



        French does not claim that he was actively misled by the State or otherwise prevented from

filing a timely petition. He is not entitled to equitable tolling.

III.    Certificate of Appealability

        French has not requested a certificate of appealability (“COA”), but this court may determine

whether he is entitled to this relief in light of the foregoing rulings. See Alexander v. Johnson, 211 F.3d

895, 898(5th Cir. 2000) (“It is perfectly lawful for district court’s [sic] to deny a COA sua sponte. The

statute does not require that a petitioner move for a COA; it merely states that an appeal may not be

taken without a certificate of appealability having been issued.”) A petitioner may obtain a COA either

from the district court or an appellate court, but an appellate court will not consider a petitioner’s request

for a COA until the district court has denied such a request. See Whitehead v. Johnson, 157 F.3d 384,

388 (5th Cir. 1988); see also Hill v. Johnson, 114 F.3d 78, 82 (5th Cir. 1997) (“[T]he district court should

continue to review COA requests before the court of appeals does.”).

        A COA may issue only if the petitioner has made a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); see also United States v. Kimler, 150 F.3d 429, 431 (5th

Cir. 1998). A petitioner “makes a substantial showing when he demonstrates that his application

involves issues that are debatable among jurists of reason, that another court could resolve the issues

differently, or that the issues are suitable enough to deserve encouragement to proceed further.”

Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir. 2000). The Supreme Court has stated that

                 Where a district court has rejected the constitutional claims on the
                 merits, the showing required to satisfy § 2253(c) is straightforward: The
                 petitioner must demonstrate that reasonable jurists would find the
                 district court’s assessment of the constitutional claims debatable or
                 wrong. The issue becomes somewhat more complicated where . . . the
                 district court dismisses the petition based on procedural grounds. We
                 hold as follows: When the district court denies a habeas petition on
                 procedural grounds without reaching the prisoner’s underlying
                 constitutional claim, a COA should issue when the prisoner shows, at
                 least, that jurists of reason would find it debatable whether the petition
                 states a valid claim of the denial of a constitutional right and that jurists
                 of reason would find it debatable whether the district court was correct
                 in its procedural ruling.


5/6
      Case 4:19-cv-01824 Document 18 Filed on 08/12/20 in TXSD Page 6 of 6




Slack v. McDaniel, 529 U.S. 473, 484 (2000). This Court has carefully considered the petition and

concludes that jurists of reason would not find it debatable that the petition is time-barred. Therefore,

French has failed to make a “substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), and he is not entitled to a certificate of appealability.

IV.          Order

        For the foregoing reasons, it is ORDERED as follows:

        A.       Respondent Lorie Davis’ Motion for Summary Judgment (Doc. # 8) is GRANTED;

        B.       Broderick Renaloa French’s Petition for Writ Of Habeas Corpus (Doc. # 1) is

        DENIED and is DISMISSED WITH PREJUDICE; and

        C.       No Certificate of Appealability shall issue in this case.

        The Clerk shall notify all parties and provide them with a true copy of this Order.

        It is so ORDERED.

        SIGNED on this 12th day of August, 2020.


                                                        ___________________________________
                                                        Kenneth M. Hoyt
                                                        United States District Judge




6/6
